 


109 HR 272 IH: Virgin Islands National Park Land Exchange Act of 2005
U.S. House of Representatives
2005-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 272 
IN THE HOUSE OF REPRESENTATIVES 
 
January 6, 2005 
Mrs. Christensen introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To provide for a land exchange on the island of Saint John, Virgin Islands, between the National Park Service and the Government of the United States Virgin Islands to facilitate the establishment of a school on the island, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Virgin Islands National Park Land Exchange Act of 2005. 
2.Land exchange, Virgin Islands National Park 
(a)Conveyance authorizedThe Secretary of the Interior may convey to the Government of the United States Virgin Islands all right, title, and interest of the United States in and to the parcel of real property, including any improvements thereon, located within the boundaries of Virgin Islands National Park on the island of Saint John, Virgin Islands, and depicted as NPS Lands for Conveyance on the map entitled Virgin Islands National Park Land Exchange, numbered _________, and dated ____ 2005, for the purpose of providing a suitable location for the establishment of a school by the Government of the United States Virgin Islands on the island.  
(b)Consideration 
(1)As consideration for the conveyance of the real property under subsection (a), the Government of the United States Virgin Islands shall convey to the Secretary the parcel of real property, including any improvements thereon, depicted as Lands for NPS Acquisition on the map referred to in subsection (a).  
(2)If the fair market value of the real property received under paragraph (1) is less than the fair market value of the real property conveyed under subsection (a), the Secretary may require the Government of the United States Virgin Islands to make up the difference through the payment of cash, the provision of in-kind consideration, or a combination thereof, to be determined pursuant to negotiations between the Secretary and the Government of the United States Virgin Islands. 
(3)The fair market values of the real property to be exchanged under this section shall be determined by appraisals acceptable to the Secretary and the Government of the United States Virgin Islands. 
(c)Availability of mapThe map referred to in subsection (a) shall be on file and available for public inspection in the appropriate offices of the National Park Service. 
(d)Boundary adjustmentUpon completion of the land exchange under this section, the Secretary shall revise the boundaries of Virgin Islands National Park to reflect the exchange and shall administer the real property acquired under subsection (b) as part of Virgin Islands National Park.  
(e)Additional terms and conditionsThe Secretary may require such additional terms and conditions in connection with the land exchange under this section as the Secretary considers appropriate to protect the interests of the United States.  
 
